                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                             Civil Action No. 3-18-cv-00019


 CATHERINE E. SHARKEY and
 RON SEVEAN

               Plaintiffs,                          MEMORANDUM OF LAW IN SUPPORT
                                                    OF PLAINTIFFS’ MOTION FOR NEW
 v.                                                 TRIAL

 FORTRESS SYSTEMS
 INTERNATIONAL, INC., d/b/a
 FORTRESS MOBILE, and ZHONG
 SU, individually

               Defendant.



I.     INTRODUCTION AND BOTTOM LINE UP FRONT

       Plaintiffs Catherine Sharkey (“Sharkey”) and Ron Sevean (“Sevean”) move for a new

trial on the following grounds: (1) there was sufficient evidence for judgment as a matter of law

in Sharkey’s favor that Fortress violated the Equal Pay Act (“EPA”), or in the alternative,

sufficient evidence for a reasonable jury to find Fortress violated the EPA; (2) there was

sufficient evidence for judgment as a matter of law in Sharkey’s favor that Fortress violated

Title VII of the Civil Rights Act of 1964, as amended (“TitleVII”), or in the alternative, there

was sufficient evidence for a reasonable jury to find Fortress violated Title VII; (3) there was

plain error in the jury instructions as to the burden of proof required for Fair Labor Standards Act

(“FLSA”) violations; (4) there was plain error in the jury instructions as to the burden of proof

required for FLSA exemptions; and (5) the jury verdict forms did not adequately present the

contested issues to the jury and were not fair.
II.    SHARKEY IS ENTITLED TO A NEW TRIAL ON THE COURT’S JUDGMENT
       AS A MATTER OF LAW IN FAVOR OF FORTRESS

       At the close of Sharkey’s evidence, Defendants Fortress and Su (collectively “Fortress”)

moved for a directed verdict on Sharkey’s claims for violation of the EPA and Title VII on the

grounds that Sharkey failed to prove she was paid less than a male comparator, Mark Cotton.

The Court granted the motion, even though Fortress previously stipulated that Cotton was paid

more than Sharkey and this is the reason Sharkey did not introduce evidence on that element.

Instead, Sharkey focused on presenting sufficient evidence establishing the other elements.

Moreover, Fortress also stipulated that it had no evidence to prove three of the four statutory

defenses for Sharkey’s EPA claim which also impacted its ability to defend her Title VII claim.

       The stipulations were filed with the Court on two occasions, but apparently were

overlooked by both the Court and Fortress until the hearing on the motion. During the hearing,

the Court ruled it would disregard the stipulations because they were not read into the record

prior to the motion. But the Court, not the jury, was deciding Defendants’ Motion for judgment

as a matter of law. The stipulations were judicial admissions that were binding on Fortress in

which Fortress conceded Sharkey was paid less than a male comparator and admitted essentially

admitted it had no evidence to support any statutory defenses. Fortress chose not to refute the

remaining element through cross examination of Sharkey in her case in chief. There was not only

sufficient evidence for these two claims to go to the jury, the Court had sufficient evidence to

rule sua sponte that Sharkey was entitled to a judgment as a matter of law. A sua sponte ruling is

appropriate and permissible at this juncture in the alternative to an entirely new jury trial.

       The Court also excluded evidence of a second male who was paid more than Sharkey for

performing the same job under the same circumstances - Plaintiff Ron Sevean. The Court refused

to consider the evidence on the grounds that Sharkey inadvertently omitted a response to a

                                                  2
discovery request requesting identification of males paid more than Sharkey. However, without a

violation of a court order compelling a response, this evidence sanction related to information

sought during discovery was procedurally improper. There was likewise sufficient evidence to

grant a judgment as a matter of law using Sevean as the comparator, or in the alternative, to

submit the claims to the jury.

       For either or both of these reasons, the Court should grant a new trial on Sharkey’s EPA

and Title VII claims, and either grant a sua sponte judgment as a matter of law in Sharkey’s

favor (with notice to Fortress) or allow a jury to decide the claims.

       A.      Facts related to erroneous judgment as a matter of law.

               1.   Fortress’ Pretrial Stipulations

       Prior to trial, as part of the required pretrial submissions pursuant to the Court’s Pretrial

Order [ECF Nos. 16 and 24] Fortress stipulated that Sharkey was subjected to a pay structure

that offered her less pay than Cotton. [ECF No. 70-1 at Stipulation 36] Fortress further stipulated

there is no evidence as to three of the four statutory defenses. Specifically, it stipulated that

Sharkey’s pay structure was not set according to: 1) a seniority system; 2) a merit system; or 3) a

system based on quantity or quality of output. [ECF No. 70-1 at Stipulation 37]

       The stipulations were twice filed with the Court by Cyber Clerk on September 24, 2019

with the required Joint Proposed Pretrial Order and via email on November 1, 2019 as requested

by the Court during the pretrial conference.

               2.   Evidence presented in Sharkey’s case in chief.

                       a.        Evidence proving Cotton was a comparator.

        Based on the stipulations, Sharkey did not introduce evidence she earned less than

Cotton or that the disparity was based on factors other than her gender. To meet the non-



                                                   3
stipulated elements of her EPA claim, Sharkey testified that she and Cotton performed equal

work on jobs requiring equal skill, effort, and responsibility. She further testified that she and

Cotton performed their jobs under similar working conditions. She testified she had more

responsibility than Cotton because she had responsibility for providing sales support for

Defendants across the United States in addition to meeting her own stated sales quota, calls, and

other demands made by Defendants. She also testified she had more experience than Cotton

selling specifically to school districts, undisputedly Fortress’ main business line. This testimony

was uncontroverted as Fortress’ counsel did not cross-examine Sharkey.

               b.      Evidence and concessions regarding Sevean as a comparator

       In response to Fortress’ oral motion for directed verdict based on its misunderstanding of

its own stipulations regarding Cotton, Sharkey directed the Court the existence of sufficient

evidence before the jury that Plaintiff Sevean was also an established comparator. The evidence

regarding Sevean showed that Sharkey was also paid less than him for equal work on jobs

requiring equal skill, effort, and responsibility and that she and Sevean performed their jobs

under similar working conditions. A comparison of Sharkey’s Sales Agent Agreement and

Sevean’s Sales Agreement clearly showed Sharkey and Sevean had the responsibilities for more

sales, more calls. [Plaintiffs’ Trial Exhibit No. 1 (ECF Nos. 34-1 at pp. 39-52), Plaintiffs’ Trial

Exhibit No. 2 (ECF No. 34-5 at 155-1680, and 70-2] Sevean testified that while he had

significant sales experience, he was new to the school bus market. Sharkey testified she had

more job responsibilities than Sevean and more experience selling specifically to school districts,

undisputedly Fortress’ main business line. This evidence was uncontroverted as Fortress’

counsel did not cross examine either witness on this issue. Fortress’ motion for directed verdict

conceded Sevean was paid more than Sharkey - “the pay differential established by Plaintiff in



                                                  4
this case was minimal.” [ECF 69 at p. 3]

               3.      Disclosures and discovery regarding males paid more than Sharkey.

       Pursuant to the Court’s standing orders, Fortress requested Sharkey waive Rule 26

disclosures and the parties stipulated to do so. Fortress conducted very little discovery. On March

22, 2019, Fortress served Interrogatories and Requests for Productions of Documents. In

preparing her responses, Sharkey overlooked the question asking about males who were paid

more than Sharkey. The question and answer were split between two pages, with the question

positioned at the bottom of the page and the space for the answer appearing at the top of the next

page. This was the only omitted response in the set of responses. [ECF No. 34-1 at p. 25-26]

Fortress deposed Sharkey for 45 minutes the day after the responses were received. [ECF No.

34-1 at p. 4-14] The responses were marked as an exhibit and Fortress’ counsel questioned

Sharkey on them. Id. at p. 4-5. However, Fortress never acknowledged the inadvertent omission

and did not move to compel a further response. There is no court order compelling Sharkey to

respond to the interrogatory and no failure to comply with a court order compelling the same.

       B.      Arguments related to erroneous judgment as a matter of law.

       When determining whether to grant a motion for a new trial pursuant to Federal Rule of

Civil Procedure 59, a court may weigh the evidence and consider the credibility of witnesses.

Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998). A new trial may be granted if

"(1) the verdict is against the clear weight of the evidence, or (2) is based upon evidence which is

false, or (3) will result in a miscarriage of justice, even though there may be substantial evidence

which would prevent the direction of a verdict." Id. at 301.

       Granting a motion for judgment as a matter of law is only proper "if there can be but one

reasonable conclusion as to the verdict." Ocheltree v. Scollon Prods., Inc., 335 F.3d 325, 331



                                                 5
(4th Cir. 2003) (en banc). Under FRCP 50(a)(1), a court must "review all the evidence in the

record ... [and in] doing so, draw all reasonable inferences in favor of the nonmoving party ...

[without] mak[ing] credibility determinations or weigh[ing] the evidence." Reeves v. Sanderson

Plumbing Products, Inc., 530 U.S. 133, 149-50 (2000). The motion is "properly granted if the

nonmoving party failed to make a showing on an essential element of [her] case with respect to

which [she] had the burden of proof." Id.

        A court can grant a Rule 50(b) motion for judgment as a matter of law sua sponte. See,

e.g., Gavin v. Koons Buick Pontiac GMC, 28 Fed. Appx. 220, 223 (4th Cir. 2002); P&G v.

Amway Corp., 242 F.3d 539, 559 (5th Cir. 2001); Pahuta v. Massey-Ferguson, Inc., 170 F.3d

125, 129 (2d Cir. 1999); see also Peterson v. Peterson, 400 F.2d 336, 343 (8th Cir. 1968). The

court's discretion to enter judgment as a matter of law sua sponte supports the principle that a

trial court should have "an opportunity, after all [its] rulings have been made and all the evidence

has been evaluated, to view the proceedings in a perspective peculiarly available to [the trial

court] alone. [The court] is thus afforded 'a last chance to correct [its] own errors without delay,

expense, or other hardships of an appeal.'" Cone v. West Virginia Pulp & Paper Co., 330 U.S.

212, 216, 67 S. Ct. 752, 91 L. Ed. 849 (1947) (quoting Greer v. Carpenter, 323 Mo. 878, 19

S.W.2d 1046, 1047 (1929)).

        The Court’s ruling on Fortress’ motion was against the clear weight of the evidence and

will result in a miscarriage of justice. When the Court properly considers the stipulations

regarding Cotton and the evidence and concessions regarding Sevean, it should consider granting

a directed verdict in Sharkey’s favor, or at the very least, allowing the claims to be decided by a

jury.




                                                  6
                1.     There was sufficient evidence to grant judgment as a matter of law in
                       favor of Sharkey, or in the alternative, for a reasonable jury to find
                       Fortress violated the EPA.

       To establish a prima facie case under the EPA, a plaintiff must demonstrate: (1) the

employer paid different wages to an employee of the opposite sex, (2) for equal work on jobs

requiring equal skill, effort, and responsibility, which jobs (3) all are performed under similar

working conditions. Spencer v. Virginia State Univ., 919 F.3d 199, 204 (4th Cir. 2019). After the

plaintiff establishes a prima facie case, the burden shifts to the employer to prove, by a

preponderance of the evidence, that the pay differential is justified by one of the four statutory

exemptions of: a seniority system, a merit system, a system which measures earnings by quantity

or quality of production or a differential based on any other factor other than sex. E.E.O.C. v.

Aetna Insurance Company, 616 F.2d 719, 724 (4th Cir. 1980).

                       a.      A directed verdict on the EPA claim with Cotton as a
                               comparator was error.

       The first basis for Fortress’ motion for directed verdict is that “Plaintiff introduced no

evidence that Mark Cotton was paid higher wages than her, and her case fails on that element.”

[ECF No. 69 at p. 1] This is the only argument Fortress made regarding Cotton as a comparator.

Fortress made no arguments regarding the second two elements - equal jobs under similar

circumstances. After arguing Sharkey introduced no evidence regarding the wages Cotton was

paid, the motion as to Cotton drops off. The remainder of the argument relates to Ron Sevean as

a comparator.

       However, the reason Sharkey did not put on any evidence that Cotton was paid more than

her is because Fortress stipulated to the disparity in pay in a formal stipulation filed with the

Court as part of the pretrial submissions. For weeks, Sharkey’s counsel knew and understood that

proving Cotton was paid more was no longer part of her burden at trial. Indeed, such stipulations

                                                  7
are binding upon the parties. In Minter v. Wells Fargo Bank, N.A., 762 F.3d 339, the Fourth

Circuit made it clear that it adheres to the conviction that a stipulation is a form of judicial

admission that cannot be modified or withdrawn without the express approval of the court.

Minter, at 347. In quoting the learned Professor Wigmore, the Fourth Circuit explained that a

stipulation of "fact is thereafter to be taken for granted; so that the one party need offer no

evidence to prove it and the other is not allowed to disprove it." Vander Linden v. Hodges, 193

F.3d 268, 279 (4th Cir. 1999) (emphasis added).

       As such, Fortress’ motion for directed verdict on the EPA claim with Cotton as a

comparator based solely on the lack of evidence of his salary should have been denied straight

away based on that stipulation. And, although the Court indicated during the hearing that

Sharkey’s counsel was required to read the stipulation to the jury, this does not remove the

stipulation from existence for purposes of Fortress being bound by it or the Court considering it

in ruling on a directed verdict.

       There was ample evidence that Cotton and Sharkey did equal work on jobs requiring

equal skill, effort, and responsibility, and that those jobs were performed under similar working

conditions. Moreover, Fortress gave up all but one of it statutory defenses to Sharkey’s EPA

claim. Fortress stipulated that the differential in pay was not due to a seniority system, a merit

system, or a system based on quantity or quality of production. The only statutory defense left

for Fortress was to put on affirmative evidence that the differential was based on any other factor

(i.e. not a seniority system, merit system, or system based on quality or quantity). Fortress had no

such evidence. It escaped liability on a technicality – the stipulations everyone but Sharkey

forgot about, which the Court concluded had to be read into the record to be considered.

       There does not appear to be any legal requirement for Sharkey to read the stipulations



                                                   8
into the record before resting her case. Anecdotally, see Fout v. EQT Prod. Co., 2018 U.S. Dist.

LEXIS 12516, *10-11 (ND WV 2018) [“During trial, this Court approved the parties' stipulation

agreeing that the defendant has no written policy regarding deductions, and the Court read the

stipulation to the jury at the close of evidence at trial. The Court also instructed the jury that the

lack of a written policy is a fact that the jury may consider in determining whether the post-

production expenses allocated to the plaintiffs were reasonable.”]; Tunstall v. Armstead, 2017

U.S. Dist. LEXIS 144205. *17 (DC MD, 2017) [“During the jury instructions, Judge Daniels

stated the following: Exhibit 59 is a stipulation as to [Petitioner's] prior conviction for illegal

possession of a firearm after having been convicted of a crime that would prohibit possession of

a firearm. The facts that are in these exhibits are not in dispute and should be considered proven

by you.”]; United States v. Teague, 737 F.2d 378 (4th Cir. 1984) [“The trial judge read to the jury

a stipulation as to what the witnesses would have said, and instructed the jury to give the

stipulated testimony the same weight as it would have given live testimony.”]; McCargo v.

Hedrick, 545 F.2d 393 (4th Cir. 1976) [“The attorneys are directed to hold a conference prior to

the trial of the case to explore the possibility of settlement, and in the event the case cannot be

settled, the attorneys will prepare a statement of all uncontroverted facts and present the same to

the court in the form of a stipulation to be read to the jury, or considered by the court if a nonjury

case.”] (emphasis added).

                        b.      A directed verdict on the EPA claim with Sevean as a
                                comparator was error.

        Fortress’ motion conceded Sevean was paid more than Sharkey and argued only that

Sevean’s work tasks and experience were different. For purpose of the motion, Fortress

conceded Sevean earned more than Sharkey. Further, the testimony and the evidence shows

Sharkey was also paid less than Sevean for performing virtually identical job duties under similar

                                                   9
working conditions. In fact, the uncontroverted testimony is that Sharkey had more job

responsibilities than Sevean, in addition to performing all the virtually identical job duties. These

additional duties are apparent on the face of Fortress’ motion.

       The Court granted the motion for directed verdict nonetheless, but not based on the

grounds proffered by Fortress. The Court refused to consider any evidence related to Sevean as a

comparator based on an oversight in Sharkey’s discovery responses. Interrogatory 16 asked

Sharkey to identify all male employees who were compensated less than her. The question was

the last one on the page of Sharkey’s prepared responses and was inadvertently left blank. Of the

19 responses, it is the only one left blank. The interrogatory and Answer were split between

pages 9 and 10 of the response; clearly the omission was inadvertent.

       Fortress did not seek a supplemental response or move to compel. There was no court

order compelling Sharkey’s response. Nonetheless, the Court excluded the evidence of Sevean as

a comparator and ruled the burden was on Sharkey to supplement her discovery responses or be

barred from presenting the evidence at trial. Although this may be the law under Rule 37(e),

which relates to Rule 26 disclosures, it is not the law under Rule 37(b), governing discovery.

Under that section, Sharkey would not be subject to an evidence sanction unless she first

disobeyed a court order to provide a complete response to the interrogatory. Fortress did not

move to compel and Sharkey did not violate a court order compelling her response. Short of that,

the evidence sanction under 37(b) was not warranted or proper.

       Sharkey is entitled to a new trial on her EPA claim.

               2.      There was sufficient evidence to grant judgment as a matter of law in
                       favor of Sharkey, or in the alternative for a reasonable jury to find
                       Fortress violated Title VII.

       A wage discrimination claim under Title VII can be proved through direct or



                                                 10
circumstantial evidence. Brinkley-Obu v. Hughes Training, 36 F.3d 336, 343 (4th Cir. 1994).

Under the circumstantial evidence framework, a plaintiff may establish a prima facie case of

disparate treatment by demonstrating that: "she is female, i.e., a member of a protected class, and

that the job she occupied was similar to higher-paying jobs occupied by males." Id. (citing

Miranda v. B & B Cash Grocery Store, Inc., 975 F.2d 1518, 1526 (11th Cir. 1992)). The Fourth

Circuit has suggested that a Title VII disparate treatment claim employs a "relaxed standard of

similarity between male and female-occupied jobs" in comparison to an EPA claim. Id.

However, a plaintiff in a Title VII claim bears the additional "burden of proving an intent to

discriminate on the basis of sex." Id.

       Fortress’ motion first argued there was no evidence Cotton earned more than Sharkey.

This is belied by the pre-trial stipulation, in which Fortress admitted to the disparity.

       Fortress also argued Sharkey did not prove she was similarly situated to Cotton or Sevean

“in all respects.” (emphasis in original) [ECF No. 69 at p. 3] But similarly situated "in all

respects" merely means the individuals are those employed in the same capacity and with the

same supervisors. See Monk v. Potter, 723 F.Supp. 2d 860, 877-78 (E.D. Va. 2010), aff'd, 407

Fed. Appx. 675 (4th Cir. 2011); see also Horton v. Alltel Communs., Inc., 2009 U.S. Dist. LEXIS

56740, 2009 WL 1940059, at *25 (W.D.N.C. July 2, 2009). The evidence certainly met this

relaxed standard under Title VII.

       As such, Sharkey made a prima facie showing of discrimination under Title VII. Fortress

stipulated that Sharkey was subjected to a pay structure that garnered her less pay than Cotton

and conceded in its motion that she was paid less than Sevean. The evidence at trial also proved

Sharkey was paid less than Sevean. This met Sharkey’s initial burden of proof on all elements of

her Title VII claim, since the only other element is that she is female, which is uncontroverted.



                                                  11
Further, since the directed verdict motion arose at the conclusion of Plaintiffs’ case, Defendants

had not yet put on evidence to meet its burden of establishing they had a legitimate, non-

discriminatory business reason for the stipulated disparities between the pay of Sharkey and

Cotton and the conceded disparity between the pay of Sharkey and Sevean.

       Sharkey is entitled to a new trial on her Title VII claim.

III.   SHARKEY AND SEVEAN ARE ENTITLED TO A NEW TRIAL ON THE JURY
       VERDICTS IN FAVOR OF FORTRESS

       Under FRCP 51(d)(2), "[a] court may consider a plain error in the instructions that has

not been preserved as required by Rule 51(d)(1) if the error affects substantial rights."

Accordingly, "[t]his court has held that the approach set out by the Supreme Court in [United

States v. Olano, 507 U.S. 725, 113 S. Ct. 1770, 123 L. Ed. 2d 508 (1993)], should also be applied

in civil cases." Brickwood Contractors, Inc. v. Datanet Eng'g, Inc., 369 F.3d 385, 396 (4th Cir.

2004); see also Corti v. Storage Tech. Corp., 304 F.3d 336, 341 (4th Cir. 2002) ("Before we can

exercise our discretion to correct an error not raised below in a civil case, at a minimum, the

requirements of [Olano] must be satisfied.").

       Under the standard established in Olano, "there must be an error, that error must be plain,

and the error must affect the appellant's substantial rights." Brickwood Contractors, Inc., 369

F.3d at 396. Moreover, "[e]ven if these requirements are met, this court is not required to correct

the error." Id. Rather, the Fourth Circuit may exercise its discretion "to correct the error only if

[it] can conclude, 'after examining the particulars of the case, that the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.'" Id. at 397 (quoting Taylor v. Va.

Union Univ., 193 F.3d 219, 240 (4th Cir. 1999), abrogated in part on other grounds by Desert

Palace, Inc. v. Costa, 539 U.S. 90, 123 S. Ct. 2148, 156 L. Ed. 2d 84 (2003)).




                                                  12
           A. The jury instruction regarding the burden of proof for an FLSA violation
              was plain error that seriously affected the fairness of the jury verdict.

       Prior to trial, Fortress stipulated that it did not track or record Plaintiffs' hours, had no

system in place for tracking or recording Plaintiffs' hours and did not pay Plaintiffs overtime

compensation. [ECF No. 70-1] Sharkey testified as to the overtime hours she worked each week.

Fortress did not cross-examine her regarding her overtime. Su testified only that he did not know

Sharkey was working overtime and that she did not enter overtime hours on her invoices. He also

testified that Sharkey put all her calls in Zoho but the system did not reflect overtime based on

her calls made. Su did not otherwise refute Sharkey’s testimony that she worked 5-15 hours of

overtime each week.

       On the burden of proof regarding overtime hours worked, the jury was instructed:

               The law requires an employer to keep records of how many hours its employees
               work and the amount they are paid. In this case, Ms. Sharkey and Mr. Sevean
               claim that Fortress failed to keep and maintain adequate records of their hours and
               pay. Ms. Sharkey and Mr. Sevean claim that Fortress's failure to keep and
               maintain adequate records has made it difficult for Plaintiffs to prove the exact
               amount of their claims.

               If you find that Sharkey and/or Sevean performed work for which they should
               have been paid, Plaintiffs may recover a reasonable estimation of the amount of
               their damages. But to recover this amount, Plaintiffs must prove by a
               preponderance of the evidence a reasonable estimation of the amount and extent
               of the work for which they seek pay.

       This jury instruction is contrary to the law. Where an "employer's records are inaccurate

or inadequate," the employee carries her burden by (1) proving she performed work for which

she was improperly compensated; and (2) producing "sufficient evidence to show the amount

and extent of that work as a matter of just and reasonable inference." Anderson v. Mt. Clemens

                                                  13
Pottery Co., 328 U.S. 680, 687, 66 S. Ct. 1187, 90 L. Ed. 1515 (1946). If the employee produces

sufficient evidence, "[t]he burden then shifts to the employer to come forward with evidence of

the precise amount of work performed or with evidence to negative the reasonableness of the

inference to be drawn from the employee's evidence." Id. at 687-88. This framework ensures the

employee is not "penalize[d]" for being "unable to prove the precise extent of uncompensated

work." Id. at 687.

       The instructions did not state that Fortress had already stipulated that it had no time

records for Sharkey. Instead, the instructions suggest this was merely a “claim” Sharkey was

making. Further, the jury instructions fail to capture the correct burden of proof under Mt.

Clemens. There is no mention of the burden shift to Fortress, and the instruction reads as if the

burden remains on Sharkey throughout. The erroneous instruction seriously affects the fairness

of the trial. Sharkey testified at length as to the overtime she worked, was not cross-examined by

Fortress, and Su’s testimony regarding the Zoho system did not refute her testimony. Fortress

certainly did not come forward with evidence of the precise amount of work performed by

Sharkey or introduce evidence to negative the reasonableness of the inference to be drawn from

the Sharkey’s own testimony.

           B. The jury instruction regarding the burden of proof on an FLSA exemption
              was plain error that seriously affected the fairness of the jury verdict.

       Sevean testified he was not able to make any outside sales because he did not have a

demo of the equipment. He testified he spent the majority of his time working from his home on

the telephone and internet. Su testified merely that Sevean was hired to be an outside

salesperson, not that he actually was. Su did not refute any of Sevean’s testimony.

       On the burden of proof for the outside sales exemption, the jury was instructed that:

               Fortress claims that Mr. Sevean is exempt from the FLSA's overtime provisions

                                                14
               because he was "employed in the capacity of outside salesman”. To establish that
               he is exempt, Fortress must prove each of the following facts by a preponderance
               of the evidence:

               That Mr. Sevean was an employee (1) whose primary duty is: (i) making sales, or
               (ii) obtaining orders or contracts for services or for the use of facilities for which a
               consideration will be paid by the client or customer; and (2) who is customarily
               and regularly engaged away from the employer's place or places of business in
               performing such primary duty.

       This instruction was contrary to the law. The employer bear the burden of demonstrating

the applicability of an FLSA exemption by clear and convincing evidence. See Shockley v. City

of Newport News, 997 F.2d 18, 21 (4th Cir. 1993); see also Speert v. Proficio Mortg. Ventures,

LLC, No. JKB-10-718, 2011 U.S. Dist. LEXIS 62058, 2011 WL 2417133, at *5-6 (D. Md. June

11, 2011) (holding that employer bore the burden of proof to demonstrate that the "outside sales"

exemption applied to plaintiffs).

       The instructions submitted to the jury incorrectly identified the burden of proof as

“preponderance of the evidence” and failed to instruct the jury of the heighted “clear and

convincing evidence” standard. This was plain error that seriously affected the fairness of the

trial. Sevean introduced sufficient evidence to show that he primarily worked from his home,

which is considered the employer’s location for purposes of the exemption. He also testified he

made no outside sales and was not even given the proper tools and equipment to do so. Fortress

offered virtually no evidence to refute Sevean’s testimony. Fortress did not prove, by clear and

convincing evidence, that Sevean was an exempt outside salesperson.

           C. The jury verdict forms did not adequately present the contested issues to the
              jury and were not fair.

       The plain error of the defective jury instructions was compounded by the jury verdict


                                                 15
forms prepared by the Court. When creating a verdict form, "[i]t is settled in this jurisdiction that

the formulation of issues and the form of interrogatories is committed to the sound discretion of

the trial judge." Horne v. Owens—Corning Fiberglas Corp., 4 F.3d 276, 284 (4th Cir. 1993)

(quoting Klein v. Sears Roebuck & Co., 773 F.2d 1421, 1426-27 (4th Cir. 1985)). When

reviewing the verdict form for error post-trial, the Court considers "several factors, including

whether the interrogatories adequately presented the contested issues to the jury when read as a

whole and in conjunction with the general charge, whether submission of the issues to the jury

was fair, and whether the ultimate questions of fact were clearly submitted to the jury." Id.

       Sharkey’s jury verdict form only vaguely and broadly asked the jury to decide if Fortress

violated the FLSA. [ECF No. 71] Sharkey’s form did not mention overtime or afford the jury

the opportunity to analyze and decide if Sharkey worked any amount of overtime during the

course of her employment.

        Sevean’s jury verdict form was likewise broad and vague on the FLSA violation but also

misled the jury into thinking it could find Fortress liable for a violation under the FLSA even if

Sevean was an exempt outside salesperson. [ECF No. 72] If an employee falls under an

exemption, the FLSA does not apply. The jury verdict presented the issues in the reverse order

and was confusing and misleading.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff Sharkey respectfully requests this Court grant her

motion for a new trial on the two discrimination claims the Court dismissed on a directed verdict

and then either grant a directed verdict sua sponte in her favor based on the evidence before it, or

allow the claims to be submitted to a jury. Plaintiffs Sharkey and Sevean respectfully request this

Court grant their motion for new trial on their claims for violation of the FLSA based on plain



                                                 16
error in the jury instructions and verdict forms.

       This the 5th day of December 2019.



                                       /s/ L. Michelle Gessner
                                       L. Michelle Gessner
                                       NC State Bar No. 26590
                                       THE LAW OFFICES OF MICHELLE GESSNER, PLLC
                                       435 East Morehead Street
                                       The Mayes House
                                       Charlotte, North Carolina 28202
                                       Telephone: (704) 234-7442; Fax: (980) 206-0286
                                       E-Mail: michelle@mgessnerlaw.com

                                       Attorney for Plaintiffs




                                                    17
